COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:    Marcus Tyrone Grant v. The State of Texas

Appellate case number: 01-21-00340-CR

Trial court case number:    20-12-17503

Trial court:            506th District Court of Waller County

The Court issued its memorandum opinion and judgment dismissing this appeal on
October 14, 2021. Appellant filed a motion for rehearing on October 21, 2021, which the
Court denied on November 4, 2021.

Appellant has filed a motion “for leave to file an out of time motion for rehearing.”
Appellant is not entitled to file a second motion for rehearing. Because Appellant has
already filed a motion for rehearing, which has been denied, we deny Appellant’s motion
for leave to file an out of time motion for rehearing.

Appellant also requests “a copy of the exhibits and attachments [he] filed in this appeal
for [his] own personal use.” By separate correspondence, our Clerk’s Office will inform
Appellant of the process of obtaining the documents that he requests from the record.

It is so ORDERED.

Judge’s signature:           /s/Richard Hightower
                             Acting for the Court

Panel consists of Justices Kelly, Hightower, and Farris.

Date: December 2, 2021